IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 JOHN P. SIVICK,                              : No. 118 MAL 2019
                                              :
                     Petitioner               :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
              v.                              :
                                              :
                                              :
 STATE ETHICS COMMISSION,                     :
                                              :
                     Respondent               :



                                        ORDER
PER CURIAM

      AND NOW, this 6th day of August, 2019, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, rephrased for clarity, are:

      1)     Whether, under Section 1107(13) of the Public Official and
             Employees Ethics Act, 65 Pa.C.S. §§ 1101-1113, the State Ethics
             Commission, upon a finding that a public official or public employee
             violated the Act, has the authority to order restitution when the
             individual who obtained financial gain is not the public official or
             employee, but is an immediate family member of the public official or
             employee?

      2)     Whether the action of a public official or public employee reviewing
             and approving payroll records of a group of subordinate employees,
             one or more of whom is the public official’s or employee’s immediate
             family member, falls within the class/subclass exemption of the
             “conflict of interest” definition in the Public Official and Employee
             Ethics Act, 65 Pa.C.S. §§ 1101-1113?